Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6, drawn to a method for treating cancerous cells, said method comprising: administering to a population of cancer cells, an effective amount of an antibody drug conjugate (ADC) in the form of: n(m(I)-L)-Ab-(L-(D)m)n, wherein Ab represents a molecule from the group consisting of an antibody, a peptide, a polypeptide, a protein, and antigen binding fragment; wherein D represents a drug moiety; wherein I represents an imaging agent; wherein L represents a linker; wherein m represents an integer in the range of 1 to 8; and wherein n represents an integer in the range of 1 to 10.

Group II, claim(s) 7-9, drawn to a method for diagnosing and treating cancer cells, said method comprising: (a) receiving a cancer sample from the subject; (b) testing for an abnormality of the KRas; and (c) administering antibody drug conjugate (ADC) in the form of: n(m(I)-L)-Ab-(L-(D)m)n, wherein Ab represents a molecule from the group consisting of an antibody, a peptide, a polypeptide, a protein, and antigen binding fragment; wherein D represents a drug moiety; wherein I represents an imaging agent; wherein L represents a linker; wherein m represents an integer in the range of 1 to 8; and wherein n represents an integer in the range of 1 to 10.

Group III, claim(s) 10-13, drawn to a method of targeting cancer cells comprising of using a theranostic antibody drug conjugate (ADC), wherein said ADC comprises of a drug that inhibits hypusination of eukaryotic initiation factor 5A (eIF5A).

Group IV, claim(s) 14-19, drawn to a method for a targeted delivery of drug for the treatment of cancer cells comprising of: determining a cell-surface protein that is overexpressed in the cancerous cells and designing a conjugate in the form of n(m(I)-L)-Ab-(L-(D)m)n, wherein Ab represents a molecule from the group consisting of an antibody, a peptide, a polypeptide, a protein, and antigen binding fragment that binds to said overexpressed cell-surface protein, wherein D represents a drug moiety; wherein I represents an imaging agent; wherein L represents a linker; wherein m represents an integer in the range of 1 to 8; and wherein n represents an integer in the range of 1 to 10.

Group V, claim(s) 20, drawn to a compound for detecting and treating cancer cells, such compound comprising: n(m(I)-L)-Ab-(L-(D)m)n, wherein Ab represents a molecule from the group consisting of an antibody, a peptide, a polypeptide, a protein, and antigen binding fragment; wherein D represents a drug moiety; wherein I represents an imaging agent; wherein L represents a linker; wherein m represents an integer in the range of 1 to 8; and wherein n represents an integer in the range of 1 to 10.

4.	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The special technical feature of the inventions of Group I is a method for treating cancerous cells, said method comprising: administering to a population of cancer cells, an effective amount of an antibody drug conjugate (ADC) in the form of: n(m(I)-L)-Ab-(L-(D)m)n.
The special technical feature of the inventions of Group II is a method for diagnosing and treating cancer cells.
The special technical feature of the inventions of Group III is a method of targeting cancer cells comprising of using a theranostic antibody drug conjugate (ADC).
	The special technical feature of the inventions of Group IV is a method for a targeted delivery of drug for the treatment of cancer cells.
	The special technical feature of the inventions of Group V is a compound for detecting and treating cancer cells.

It is noted that the product, as claimed, namely a compound is not used in any of the claimed processes and it in fact intended for a use that differs from the objective that is to be achieved in practicing any of the claimed processes. 

Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.  Since the claimed composition is not necessarily used in practicing the claimed processes, there is no unity of invention in this instance.  

Accordingly, the inventions of Groups I-V do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the invention of Groups I-V are as follows: 
This application contains claims directed to the following patentably distinct species of an antibody drug conjugate (ADC) in the form of: n(m(I)-L)-Ab-(L-(D)m)n. Applicant is required to select one species of Formula n(m(I)-L)-Ab-(L-(D)m)n. This election must include the compound name or structure, the location of the species within the claims or the specification, and a delineation of the exact substitutions on the general Markush formula, e.g. R4 is aryl (i.e. phenyl) or heteroaryl, etc. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642